Citation Nr: 1529851	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973 and from April 1981 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Court, however, went on to note that this holding would not apply to Veterans who pursue their claims for service connection for psychiatric disorders on a "piecemeal basis."  In the instant case, the Veteran has filed an independent claim for service connection for depression which has been separately adjudicated and the Veteran has not submitted a Notice of Disagreement (NOD) with that decision.  Therefore, the Board finds that the Clemons holding does not apply to the facts of this case because unlike Clemons, in this case, the Veteran's additional psychiatric disorder has already been separately pursued and adjudicated.  

In April 2012, the Veteran testified during a travel board hearing before the undersigned.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board finds that the Veteran's claim for PTSD has not been completely developed.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  At the Veteran's April 2012 Board hearing before the undersigned, the Veteran reported claimed stressors relating to his periods of military service which have yet to be verified by the RO.

According to the Veteran, he was assigned to the USS Okinawa and the USS Inchon.  The Veteran's personnel records reflect that he was aboard the USS Okinawa from November 21, 1972, to November 28, 1972, and aboard the USS Inchon from December 30, 1972, to January 08, 1973, and January 22, 1973, to January 28, 1973.  The Veteran testified that he was flown off and on the USS Okinawa to do search and destroy missions in-country.  He also stated that while conducting these missions he came under small arms fire.  The Veteran stated that while on the USS Inchon he was flown off and on the ship in choppers to retrieve refugees, civilians in Saigon, military personnel, and gear.  The Veteran had reported that he feared the helicopters would be shot down while they were completing their missions.  As the record now contains information regarding the time frame and duty location of the above stressors, upon remand, the RO should attempt to verify the aforementioned stressors, requesting relevant information from the Veteran where necessary and documenting all efforts during the verification process.

Additionally, VA treatment records reflect that the Veteran has a current diagnosis of PTSD, and that he has received ongoing treatment for his PTSD symptoms, to include attending an 8-week intensive PTSD treatment program.  Based on the fact that the Veteran has reported and provided testimony on stressors that have not been verified by the RO, or considered by a VA examiner, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his currently diagnosed PTSD.

Lastly, the RO should obtain and associate any outstanding treatment records pertinent to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Based on the information provided by the Veteran regarding stressors he experienced while serving aboard the USS Okinawa and the USS Inchon, the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  
Such stressors include the Veteran's report of being flown off and on the ships and coming under small arms fire while conducting search and destroy missions in Vietnam, and the Veteran's fear of the helicopter being shot down while he was travelling to and from the ships.  

3.  Regardless of whether the stressors are verifiable, schedule the Veteran for an examination to determine the nature and etiology of any current PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should determine whether the Veteran has a diagnosis of PTSD.  With respect to a diagnosis of PTSD, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his experiences while stationed onboard the USS Okinawa and the USS Inchon in Vietnam.  

(b) If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




